DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
This action is in response to the applicant’s filing on September 01, 2021.  Claims 1 – 20 are pending and examined below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 01, 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5 - 11, and 14 - 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 10558224 B1 to LIN et al. (herein after "Lin") in view of U.S. Patent Application Publication No. US 2019/0027034 A1 to XU et al. (herein after "Xu").
As to Claim 1,
Lin’s rideshare vehicle obstacle method discloses a method (see Figs. 2 - 5.  




    PNG
    media_image1.png
    827
    519
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    854
    527
    media_image2.png
    Greyscale

In particular, see Figs. 4 - 5, teaching a method for sharing vehicle obstacle data and transmitting data of triggering events for further post-processing and action planning and execution by the rideshare vehicle) comprising: 
determining, as a drivable area, a region in an environment on which a vehicle is permitted to traverse (see Fig. 1.  

    PNG
    media_image3.png
    741
    551
    media_image3.png
    Greyscale

See Col. 3, Lines 4 - 10, and 41 - 47, Lin teaches a vehicle (first vehicle 102) traveling a road 104); 
receiving sensor data from a sensor associated with the vehicle (see Fig. 3, Col. 7, Lines 48 - 50, 54 - 58, 66 - 67 through Col. 8, Line 1, and Col. 13, Lines 13 - 21.  In particular, see Col. 7, Lines 48 - 50, 54 - 58 and Col. 9, Lines 17 - 22, Lin teaches receiving sensor data from vehicle sensors, in particular, data received from an inertial measurement unit module 312  connected to accelerometers, gyroscopes, manometers, etc. as well other typical vehicle sensors, including, but not limited to, wheel encoders, ultrasonic transducers, light sensors, etc.); 
detecting, based at least in part on the sensor data, an object in the environment (see Fig. 5 ~ process method step 508, Col. 7, Lines 48 - 50, Col. 10, Lines 59 - 61, and Col. 14, Lines 27 - 30.  In particular, see Col. 10, Lines 59 - 61 and Col. 14, Lines 27 - 30, the vehicle perception system and the tracing module 310 detects the movement of objects in the environment); 
determining, based at least in part on the sensor data, object parameters associated with the object (see Fig. 5 ~ process method step 508, Col. 1, Lines 46 - 54, Col. 5, Lines 61 - 67, Col. 9, Lines 63 - 67 through Col. 10, Lines, 1 - 2, and Col. 14, Lines 27 – 37), wherein the object parameters comprise 
one or more of a velocity, a position, a classification, or an extent.  (See Fig. 5 ~ process method step 508, Col. 1, Lines 46 - 54, Col. 5, Lines 61 - 67, and Col. 14, Lines 27 - 37.   Pursuant to [0011], wherein in particular Col. 5, Lines 61 - 67, teaches obstacle (obstacle 204) parameters are determined, including, but not limited to, position / location and  speed / heading.  See Col. 9, Lines 63 - 67 through Col. 10, Lines, 1 - 2, wherein Lin also teaches classifying objects through the implementation of a classification module 318). 
However, Lin does not explicitly disclose determining, based at least in part on the object parameters, a modified drivable area; 
determining, based at least in part on a trajectory of the vehicle being within a threshold distance of a boundary of the modified drivable area, that the trajectory is invalid; 
determining, based at least in part on determining the trajectory is invalid, a modified trajectory; and 
controlling the vehicle according to the modified trajectory.
Xu’s work presents detects an object proximate to a lane boundary, output an object signal, and command the host vehicle away from the lane boundary once the object is detected.
Xu further teaches determining, based at least in part on the object parameters, a modified drivable area (see Figs. 1 - 2 and ¶0021- ¶0025.  In particular, see Fig. 1.  

    PNG
    media_image4.png
    821
    399
    media_image4.png
    Greyscale

See ¶0022, Pursuant to [0011], [0015], [0017] – [0018], [0024] of the disclosure, Xu teaches wherein an object detector detects an object (object 56) in the path ahead of the vehicle (host vehicle 22), where the object (object 56) as illustrated in Fig. 1, has a driver side door opening and moving to fully extend the door, thus affecting the drivable area of the vehicle (host vehicle 22)); determining, based at least in part on a trajectory of the vehicle being within a threshold distance of a boundary of the modified drivable area, that the trajectory is invalid (see Figs. 1 - 2 and ¶0021- ¶0025.  In particular, see ¶0022 and ¶0024, Pursuant to [0012], [0015], [0055] of the disclosure, Xu teaches the implementation of an offset to the object by principle, precept and example, following wherein when as illustrated in Fig. 1, object 56 (a vehicle ahead of the host vehicle 22) has a driver side door opening and moving to fully extend the door, thus affecting the drivable area of the vehicle (host vehicle 22), the vehicle (host vehicle 22’s) system 20 (vehicle electrical control unit) establishes a safe spacing / buffer zone /distance threshold of a boundary of the modified drivable area… that the trajectory is consequently invalid; as it is not desirable for the vehicle (host vehicle 22) to clash / collide with the obvious open and extended door of object 56 (a vehicle ahead of the host vehicle 22)); determining, based at least in part on determining the trajectory is invalid, a modified trajectory (see Figs. 1 - 2 and ¶0021- ¶0025.  In particular, see ¶0022 and ¶0024, as illustrated in Fig. 1, the vehicle (host vehicle 22’s) system 20 (vehicle electrical control unit) determines that due to the undesirable action where object 56 (a vehicle ahead of the host vehicle 22) has its door open and extended thus impacting the trajectory of the vehicle (host vehicle 22) from its original trajectory as indicated by the centerline, and advantageously switches to the “biased position 90” which is illustrated off and apart / away from the aforementioned centerline, thereby placing the vehicle (host vehicle 22) advantageously prevents the vehicle (the host vehicle) from clashing with object 56)); and controlling the vehicle according to the modified trajectory.  (See Figs. 1 – 2 and ¶0023 - ¶0028.  In particular, see ¶0028, Xu teaches system 20 moving the vehicle (host vehicle 22) to an off-centered ("biased") position).
Lin is analogous art to the claimed invention as it relates to a system of receiving vehicle obstacle data in that it provides determining a location of the vehicle, respective to positions of obstacles or events that the vehicle may encounter in its drivable area, necessitating the vehicle to offset its position from the positions of these obstacles or events.  Xu is analogous art to the claimed invention as it relates to a vehicle obstacle detection system and is analogous to Lin as it relates to applying an offset or “biased position” movement planning and determination from obstacles that may pose safety hazards to the vehicle’s drivable area, and trajectory, causing the trajectory to be thus modified; and where further XU performs outputting of control signals commanding the vehicle to move to an off-centered (“biased”) position.  (See MPEP § 2141.01(a) )
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lin with determining, based at least in part on the object parameters, a modified drivable area; determining, based at least in part on a trajectory of the vehicle being within a threshold distance of a boundary of the modified drivable area, that the trajectory is invalid; determining, based at least in part on determining the trajectory is invalid, a modified trajectory; and controlling the vehicle according to the modified trajectory, as taught by Xu, to provide offsets away from dynamic objects that may affect the vehicle’s trajectory, thereby enabling benefits, including but not limited to: facilitating increased precision, and more timely collision avoidance and mitigation maneuvers.
As to Claim 2,
Modified Lin substantially discloses the method of claim 1.
However, Lin does not explicitly disclose wherein determining the trajectory is invalid further comprises 
determining, based at least in part on the modified drivable area, the trajectory, and a minimum distance to maintain between the vehicle and the object, a cost.
Conversely, Xu teaches wherein determining the trajectory is invalid further comprises 
determining, based at least in part on the modified drivable area, the trajectory (see Figs. 1 - 2 and ¶0021- ¶0025.  In particular, see ¶0022 and ¶0024, where Pursuant to [0011], [0015], [0017] – [0018], [0024] of the disclosure, Xu teaches wherein an object detector detects an object (object 56) in the path ahead of the vehicle (host vehicle 22), where the object (object 56) as illustrated in Fig. 1, has a driver side door opening and moving to fully extend the door, thus affecting the drivable area of the vehicle (host vehicle 22)), and a minimum distance to maintain between the vehicle and the object, a cost.  (See ¶0022 - ¶0023, the object detector 38 detects an object 56 and its corresponding impact on the vehicle (host vehicle 22) where object detector 38 and where lane positioning detector 40 in coordination with the object detector 38 maintains a minimum distance between the vehicle (host vehicle 22) and the object (object 56, a vehicle ahead of host vehicle 22) which is posing a safety threat to the vehicle (host vehicle 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lin with determining, based at least in part on the object parameters, a modified drivable area; determining, based at least in part on a trajectory of the vehicle being within a threshold distance of a boundary of the modified drivable area, that the trajectory is invalid; determining, based at least in part on determining the trajectory is invalid, a modified trajectory; and controlling the vehicle according to the modified trajectory, as taught by Xu, to provide offsets away from dynamic objects that may affect the vehicle’s trajectory, thereby enabling benefits, including but not limited to: facilitating increased precision, and more timely collision avoidance and mitigation maneuvers.
As to Claim 3,
Modified Lin substantially discloses the method of claim 2, further comprising: 
determining, based at least in part on the object parameters, a predicted trajectory of the object (see Col. 10, Lines 67 through Col. 11, Lines 1 - 2, Lin teaches a tracking module 320 that uses a prediction algorithm to continuously predict the object's parameter of changing motion (dynamic position)), 
wherein the determining the cost is further based at least in part on the predicted trajectory.  (See Col. 11, Lines 9 - 16, teaching that the vehicle responds with vehicle operations in kind to the evolving predicted trajectory of the object, where the vehicle operations include, but are not limited to, collision avoidance maneuvers, etc.).
As to Claim 5,
Modified Lin substantially discloses the method of claim 1, wherein controlling the vehicle according to the modified trajectory further comprises 
controlling the vehicle to follow the object.  (See Fig. 5 ~ process method steps 508 - 510 and Col.14, Lines 24 -  47, wherein Lin teaches by principle, precept, and example wherein controlling the vehicle according to the modified trajectory (perceived objects and events in a peripheral environment of the vehicle affecting the vehicle’s trajectory of travel) such that the modified trajectory further comprises controlling the vehicle to follow the object).
As to Claim 6,
Modified Lin substantially discloses the method of claim 1, wherein the classification comprises a car, a bicycle, a motorcycle, or a pedestrian.  (See Col. 4, Lines 36 - 41 and Col. 9, Lines 63 - 67 perception system with classification module 318 detects an object, distinguishes it from another vehicle, and classifies it as a pedestrian).
As to Claim 7,
Modified Lin substantially discloses the method of claim 1.
However, Lin does not explicitly disclose wherein determining that the trajectory is within a threshold distance of a boundary of the modified drivable area comprises: 
determining that the trajectory intersects the boundary of the modified drivable area.
On the other hand, Xu teaches wherein determining that the trajectory is within a threshold distance of a boundary of the modified drivable area comprises:  determining that the trajectory intersects the boundary of the modified drivable area.  (See Figs. 1 - 2 and ¶0021 - ¶0025.  In particular, see ¶0022 and see ¶0024, Xu teaches that the trajectory of the vehicle (host vehicle 22) would intersect and or touch the boundary of the modified drivable area where the vehicle (host vehicle 22), would need to  advantageously switch to the “biased position 90” (as illustrated off and apart / away from the illustrated centerline of the trajectory), thereby repositioning the vehicle (host vehicle 22) trajectory advantageously preventing the vehicle (the host vehicle) from clashing with (object 56) open and extended door).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Lin with determining that the trajectory intersects the boundary of the modified drivable area, as taught by Xu, to provide offsets away from dynamic objects that may affect the vehicle’s trajectory, thereby enabling benefits, including but not limited to: facilitating increased precision, and more timely collision avoidance and mitigation maneuvers.
As to Claim 8,
Lin disclose a vehicle (see Figs. 2 - 5.  In particular, see Figs. 4 - 5, teaching a method for sharing vehicle obstacle data and transmitting data of triggering events for further post-processing and action planning and execution by the rideshare vehicle) comprising: 
a sensor disposed on the vehicle (see Fig. 3, Col. 7, Lines 48 - 50, 54 - 58 and Col. 9, Lines 17 - 22, Lin teaches sensors disposed on the vehicle); 
one or more processors (see Fig. 6 ~ processor 606 ); and 
one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the one or more processors to perform operations (see Col. 19, Lines 29 - 36 and Col. 20, Lines 8 - 18, A vehicle controller comprising a microprocessor, where it is well known and understood by the skilled artisan that both random access memory and read-only memory is what a microprocessor relies upon to operate, and that both of the memory types constitute non-transitory computer readable storage medium containing instructions to perform operations) comprising: 
determining a drivable area for the vehicle (see Fig. 1, Col. 3, Lines 4 - 10, and 41 - 47, Lin teaches a vehicle (first vehicle 102) traveling a road 104); 
receiving sensor data from the sensor; determining, based at least in part on the sensor data, an object parameter of an object proximate the vehicle is traversing (see Fig. 3, Col. 7, Lines 48 - 50, 54 - 58, 66 - 67 through Col. 8, Line 1, and Col. 13, Lines 13 - 21.  In particular, see Col. 7, Lines 48 - 50, 54 - 58 and Col. 9, Lines 17 - 22, Lin teaches receiving sensor data from vehicle sensors, in particular, data received from an inertial measurement unit module 312  connected to accelerometers, gyroscopes, manometers, etc. as well other typical vehicle sensors, including, but not limited to, wheel encoders, ultrasonic transducers, light sensors, etc.); 
modifying the drivable area, based at least in part on the sensor data, to generate a modified drivable area; 
determining, based at least in part on a trajectory of the vehicle being within a threshold distance of a boundary of the modified drivable area, whether to modify the trajectory; and 
controlling the vehicle based at least in part on whether to modify the trajectory.
On the contrary, Xu teaches modifying the drivable area, based at least in part on the sensor data, to generate a modified drivable area modifying the drivable area, based at least in part on the sensor data, to generate a modified drivable area (see Figs. 1 - 2 and ¶0021- ¶0025.  In particular, see Fig. 1 and  ¶0022, where pursuant to [0011], [0015], [0017] – [0018], [0024] of the disclosure, Xu teaches wherein an object detector detects an object (object 56) in the path ahead of the vehicle (host vehicle 22), where the object (object 56) as illustrated in Fig. 1, has a driver side door opening and moving to fully extend the door, thus affecting the drivable area of the vehicle (host vehicle 22)); determining, based at least in part on a trajectory of the vehicle being within a threshold distance of a boundary of the modified drivable area, whether to modify the trajectory (see Figs. 1 - 2 and ¶0021- ¶0025.  In particular, see ¶0022 and ¶0024, where pursuant to [0012], [0015], [0055] of the disclosure, Xu teaches the implementation of an offset to the object by principle, precept and example, following wherein when as illustrated in Fig. 1, object 56 (a vehicle ahead of the host vehicle 22) has a driver side door opening and moving to fully extend the door, thus affecting the drivable area of the vehicle (host vehicle 22), the vehicle (host vehicle 22’s) system 20 (vehicle electrical control unit) establishes a safe spacing / buffer zone /distance threshold of a boundary of the modified drivable area… that the trajectory is consequently invalid; as it is not desirable for the vehicle (host vehicle 22) to clash / collide with the obvious open and extended door of object 56 (a vehicle ahead of the host vehicle 22)); and controlling the vehicle according to the modified trajectory.  (See Figs. 1 – 2 and ¶0023 - ¶0028.  In particular, see ¶0028, Xu teaches system 20 moving the vehicle (host vehicle 22) to an off-centered ("biased") position).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lin with modifying the drivable area, based at least in part on the sensor data, to generate a modified drivable area modifying the drivable area, based at least in part on the sensor data, to generate a modified drivable area; determining, based at least in part on a trajectory of the vehicle being within a threshold distance of a boundary of the modified drivable area, whether to modify the trajectory; and controlling the vehicle according to the modified trajectory, as taught by Xu, to provide offsets away from dynamic objects that may affect the vehicle’s trajectory, thereby enabling benefits, including but not limited to: facilitating increased precision, and more timely collision avoidance and mitigation maneuvers.
As to Claim 9,
Modified Lin substantially discloses the vehicle of claim 8, wherein the object parameter comprises one or more of a velocity, a position, a classification, or an extent.  (See Fig. 5 ~ process method step 508, Col. 1, Lines 46 - 54, Col. 5, Lines 61 - 67, and Col. 14, Lines 27 - 37.   Pursuant to [0011], wherein in particular Col. 5, Lines 61 - 67, teaches obstacle (obstacle 204) parameters are determined, including, but not limited to, position / location and  speed / heading.  See Col. 9, Lines 63 - 67 through Col. 10, Lines, 1 - 2, wherein Lin also teaches classifying objects through the implementation of a classification module 318).
As to Claim 10,
Modified Lin substantially discloses the vehicle of claim 9, wherein the classification comprises a car, a bicycle, a motorcycle, or a pedestrian.  (See Col. 4, Lines 36 - 41 and Col. 9, Lines 63 - 67 perception system with classification module 318 detects an object, distinguishes it from another vehicle, and classifies it as a pedestrian).
As to Claim 11,
Modified Lin substantially discloses the vehicle of claim 8.
However, Lin does not explicitly disclose wherein, modifying the trajectory comprises 
maintaining a relative distance and a relative velocity between the vehicle and the object.
Conversely, Xu teaches wherein modifying the trajectory comprises maintaining a relative distance and a relative velocity between the vehicle and the object.  (See Figs. 1 – 2, ¶0010, and ¶0021 - ¶0025.  In particular, see ¶0022 and ¶0024 , Pursuant to [0011], [0015], [0017] – [0018], [0024] of the disclosure, Xu teaches wherein an object detector detects an object (object 56) in the path ahead of the vehicle (host vehicle 22), where the object (object 56) as illustrated in Fig. 1, has a driver side door opening and moving to fully extend the door, thus affecting the drivable area of the vehicle (host vehicle 22).  By precept and example, Xu teaches a relative distance and relative velocity between the vehicle and the object, further teaching where a second modified drivable area could consist of a parked car's position impacting the width of the lane 24 (a clearance width), such that the vehicle (host vehicle 22) drivable area would again require modification (a second modified drivable area)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lin wherein modifying the trajectory comprises maintaining a relative distance and a relative velocity between the vehicle and the object., as taught by Xu, to provide offsets away from dynamic objects that may affect the vehicle’s trajectory, thereby enabling benefits, including but not limited to: facilitating increased precision, and more timely collision avoidance and mitigation maneuvers.
As to Claim 14,
Modified Lin substantially discloses the vehicle of claim 8, wherein the object parameter further comprises 
an indication of a turn at an intersection.  (See Col. 4, Lines 19 - 20, Lin teaches wherein the vehicle (first vehicle 110) has to turn at a corner of a road, which a skilled artisan can recognize as including, but not be limited to, an intersection, in order to avoid an object's (couch) heading that may clash with the vehicle (first vehicle 110)).
As to Claim 15,
Modified Lin substantially discloses the vehicle of claim 8.
However, Lin does not explicitly disclose wherein the modified drivable area is a first modified drivable area, and wherein the operations further comprise: 
receiving additional sensor data comprising a representation of a second object; 
modifying the first modified drivable area, based at least in part on the additional sensor data, to generate a second modified drivable area; 
determining, based at least in part on the second modified drivable area and the trajectory, a cost; and 
controlling the vehicle based at least in part on the cost and the second modified drivable area.
On the contrary, Xu teaches wherein the modified drivable area is a first modified drivable area, and wherein the operations further comprise: receiving additional sensor data comprising a representation of a second object (see Figs. 1 - 2 and ¶0021 - ¶0025.  In particular, see ¶0022 and ¶0024, Xu's object detector 38 receiving additional sensor data regarding the proximity of the parked vehicle (vehicle 56) to the lane of travel (having a clearing width to lane 24) which the vehicle (host vehicle 22) is traveling); modifying the first modified drivable area, based at least in part on the additional sensor data, to generate a second modified drivable area (see Figs. 1 - 2 and ¶0021 - ¶0025.  In particular, see ¶0022 and ¶0024 , Pursuant to [0011], [0015], [0017] – [0018], [0024] of the disclosure, Xu teaches wherein an object detector detects an object (object 56) in the path ahead of the vehicle (host vehicle 22), where the object (object 56) as illustrated in Fig. 1, has a driver side door opening and moving to fully extend the door, thus affecting the drivable area of the vehicle (host vehicle 22).  By precept and example, Xu further teaches where a second modified drivable area could consist of a parked car's position impacting the width of the lane 24 (a clearance width), such that the vehicle (host vehicle 22) drivable area would again require modification (a second modified drivable area)); determining, based at least in part on the second modified drivable area and the trajectory, a cost (see Figs. 1 - 2 and ¶0021 - ¶0025.  In particular, see ¶0022 and ¶0024, Pursuant to [0011], [0015], [0017] – [0018], [0024] of the disclosure, Xu teaches wherein an object detector detects an object (object 56) in the path ahead of the vehicle (host vehicle 22), where the object (object 56) as illustrated in Fig. 1, has a driver side door opening and moving to fully extend the door and the parked car's proximity impacting the width of the lane 24 (a clearance width), is a cost that the vehicle (host vehicle 22) would have to avoid such that it would need to consider both the first and the second modified drivable areas to then advantageously move the vehicle (host vehicle 22) to an offset centerline and / or "biased position" as described); and 
controlling the vehicle based at least in part on the cost and the second modified drivable area.  (See Figs. 1 – 2 and ¶0023 - ¶0028.  In particular, see ¶0028, Xu teaches system 20 moving the vehicle (host vehicle 22) to an off-centered ("biased") position based upon the cost and second modified drivable area aforementioned).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lin with determining, based at least in part on the second modified drivable area and the trajectory, a cost; and controlling the vehicle based at least in part on the cost and the second modified drivable area, as taught by Xu, to provide further offsets away from dynamic objects that may affect the vehicle’s trajectory, thereby enabling benefits, including but not limited to: facilitating increased precision, and more timely collision avoidance and mitigation maneuvers.
As to Claim 16,
Lin discloses a non-transitory computer-readable medium storing instruction that, when executed, cause one or more processors to perform operations (see Col. 19, Lines 29 - 36 and Col. 20, Lines 8 - 18, A vehicle controller comprising a microprocessor, where it is well known and understood by the skilled artisan that both random access memory and read-only memory is what a microprocessor relies upon to operate, and that both of the memory types constitute non-transitory computer readable storage medium containing instructions to perform operations) comprising: 
receiving sensor data from a sensor associated with a vehicle (see Fig. 3, Col. 7, Lines 48 - 50, 54 - 58, 66 - 67 through Col. 8, Line 1, and Col. 13, Lines 13 - 21.  In particular, see Col. 7, Lines 48 - 50, 54 - 58 and Col. 9, Lines 17 - 22, Lin teaches receiving sensor data from vehicle sensors, in particular, data received from an inertial measurement unit module 312  connected to accelerometers, gyroscopes, manometers, etc. as well other typical vehicle sensors, including, but not limited to, wheel encoders, ultrasonic transducers, light sensors, etc.); 
determining a drivable area that represents a region in which a vehicle is permitted to traverse (see Fig. 1, Col. 3, Lines 4 - 10, and 41 - 47, Lin teaches a vehicle (first vehicle 102) traveling a road 104); 
determining a trajectory within the drivable area for the vehicle to follow (see Fig. 5 ~ process method step 508 and Col. 14, Lines 27 - 37, wherein Lin teaches determining a trajectory within the drivable area for vehicle (first vehicle 102 / 202) to follow); 
determining, based at least in part on the sensor data, an object parameter associated with an object.  (See Fig. 5 ~ process method step 508, Col. 1, Lines 46 - 54, Col. 5, Lines 61 - 67, and Col. 14, Lines 27 - 37.   Pursuant to [0011], wherein in particular Col. 5, Lines 61 - 67, teaches obstacle (obstacle 204) parameters are determined, including, but not limited to, position / location and  speed / heading.  See Col. 9, Lines 63 - 67 through Col. 10, Lines, 1 - 2, wherein Lin also teaches classifying objects through the implementation of a classification module 318). 
However, Xu does not explicitly disclose modifying the drivable area, based at least in part on the object parameter, to generate a modified drivable area; 
determining, based at least in part on the trajectory being within a threshold distance of a boundary of the modified drivable area, a cost; and 
determining, based at least in part on the cost, whether to modify the trajectory.
Xu, on the other hand, teaches modifying the drivable area, based at least in part on the object parameter, to generate a modified drivable area (see Figs. 1 - 2 and ¶0021- ¶0025.  In particular, see ¶0022 and ¶0024 , Pursuant to [0011], [0015], [0017] – [0018], [0024] of the disclosure, Xu teaches wherein an object detector detects an object (object 56) in the path ahead of the vehicle (host vehicle 22), where the object (object 56) as illustrated in Fig. 1, has a driver side door opening and moving to fully extend the door, thus affecting the drivable area of the vehicle (host vehicle 22)); determining, based at least in part on the trajectory being within a threshold distance of a boundary of the modified drivable area, a cost (see Figs. 1 - 2 and ¶0021- ¶0025.  In particular, see ¶0022 and ¶0024, Pursuant to [0012], [0015], [0055] of the disclosure, Xu teaches the implementation of an offset to the object by principle, precept and example, following wherein when as illustrated in Fig. 1, object 56 (a vehicle ahead of the host vehicle 22) has a driver side door opening and moving to fully extend the door, thus affecting the drivable area of the vehicle (host vehicle 22), the vehicle (host vehicle 22’s) system 20 (vehicle electrical control unit) establishes a safe spacing / buffer zone /distance threshold of a boundary of the modified drivable area… that the trajectory is consequently invalid; as it is not desirable for the vehicle (host vehicle 22) to clash / collide with the obvious open and extended door of object 56 (a vehicle ahead of the host vehicle 22)); and determining, based at least in part on the cost, whether to modify the trajectory.  (See Figs. 1 - 2 and ¶0021- ¶0025.  In particular, see ¶0022 and ¶0024, as illustrated in Fig. 1, the vehicle (host vehicle 22’s) system 20 (vehicle electrical control unit) determines that due to the undesirable action where object 56 (a vehicle ahead of the host vehicle 22) has its door open and extended (this event being a cost which imposes a constraint) thus impacting the trajectory of the vehicle (host vehicle 22) from its original trajectory as indicated by the centerline, and advantageously switches to the “biased position 90” which is illustrated off and apart / away from the aforementioned centerline, thereby placing the vehicle (host vehicle 22) advantageously prevents the vehicle (the host vehicle) from clashing with object 56)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lin with modifying the drivable area, based at least in part on the object parameter, to generate a modified drivable area; determining, based at least in part on the trajectory being within a threshold distance of a boundary of the modified drivable area, a cost; and determining, based at least in part on the cost, whether to modify the trajectory, as taught by Xu, to provide offsets away from dynamic objects that may affect the vehicle’s trajectory, thereby enabling benefits, including but not limited to: facilitating increased precision, and more timely collision avoidance and mitigation maneuvers.
As to Claim 17,
Modified Lin substantially discloses the non-transitory computer-readable medium of claim 16.
However, Lin does not explicitly disclose the operations further comprising: 
determining a modified trajectory, the modified trajectory comprising a different longitudinal acceleration profile than the trajectory; and 
controlling the vehicle according to the modified trajectory.
Conversely, Xu teaches the operations further comprising: determining a modified trajectory, the modified trajectory comprising a different longitudinal acceleration profile than the trajectory (see Figs. 1 - 2, ¶0010, and ¶0021 ¶0025.  In particular, see ¶0022 and ¶0024, Xu teaches wherein the vehicle (host vehicle 22) can be controlled based on an acceleration determined in part on a relative distance between the vehicle (host vehicle 22) and the object  (a parked car having a proximity impacting the width of the lane 24 (a clearance width)) requiring the vehicle (host vehicle 22) to transfer from its original trajectory as indicated by the centerline, and advantageously switches to the “biased position 90” which is illustrated off and apart / away from the aforementioned centerline, while also adjusting its acceleration profile based on the timing of the parked car’s door extending out and open into the lane 24; thereby placing the vehicle (host vehicle 22) away and advantageously preventing the vehicle (the host vehicle) from clashing with object 56)); and controlling the vehicle according to the modified trajectory.  (See ¶0023 - ¶0028.  In particular, see ¶0028, Xu teaches system 20 moving the vehicle (host vehicle 22) to an off-centered ("biased") position).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lin with determining a modified trajectory, the modified trajectory comprising a different longitudinal acceleration profile than the trajectory; and controlling the vehicle according to the modified trajectory, as taught by Xu, to provide offsets away from dynamic objects that may affect the vehicle’s trajectory, thereby enabling benefits, including but not limited to: facilitating increased precision, and more timely collision avoidance and mitigation maneuvers.
As to Claim 18,
Modified Lin substantially discloses the non-transitory computer-readable medium of claim 16, wherein the object parameter comprises 
one or more of a velocity, a position, a classification, or an extent.  (See Fig. 5 ~ process method step 508, Col. 1, Lines 46 - 54, Col. 5, Lines 61 - 67, and Col. 14, Lines 27 - 37.   Pursuant to [0011], wherein in particular Col. 5, Lines 61 - 67, teaches obstacle (obstacle 204) parameters are determined, including, but not limited to, position / location and  speed / heading.  See Col. 9, Lines 63 - 67 through Col. 10, Lines, 1 - 2, wherein Lin also teaches classifying objects through the implementation of a classification module 318).
As to Claim 19,
Modified Lin substantially discloses the non-transitory computer-readable medium of claim 16.
However, Lin does not explicitly disclose wherein controlling the vehicle comprises 
controlling the vehicle based on an acceleration determined based, at least in part, on a relative distance or a relative velocity between the vehicle and the object.
Xu, on the contrary, discloses wherein controlling the vehicle comprises controlling the vehicle based on an acceleration determined based, at least in part, on a relative distance or a relative velocity between the vehicle and the object.  (See Figs. 1 – 2, ¶0010 and ¶0021 - ¶0025.  In particular, see ¶0022 and ¶0024, Xu teaches wherein the vehicle (host vehicle 22) can be controlled based on an acceleration determined in part on a relative distance between the vehicle (host vehicle 22) and the object  (a parked car having a proximity impacting the width of the lane 24 (a clearance width))).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lin wherein the vehicle’s acceleration is controlled in part based upon a relative distance between the vehicle and the object, as taught by Xu, to provide offsets away from dynamic objects that may affect the vehicle’s trajectory, thereby enabling benefits, including but not limited to: facilitating increased precision, and more timely collision avoidance and mitigation maneuvers.
As to Claim 20,
Modified Lin substantially discloses the non-transitory computer-readable medium of claim 16, controlling the vehicle to follow the object.  (See Fig. 5 ~ process method steps 508 - 510 and Col.14, Lines 24 -  47, wherein Lin teaches by principle, precept, and example wherein controlling the vehicle according to the modified trajectory (perceived objects and events in a peripheral environment of the vehicle affecting the vehicle’s trajectory of travel) such that the modified trajectory further comprises controlling the vehicle to follow the object).
However, Lin does not explicitly disclose the operations further comprising: 
determining that the cost is above a threshold cost.
Conversely, Xu teaches the operations further comprising:  determining that the cost is above a threshold cost.  (See Figs. 1 - 2 and ¶0021 - ¶0025.  In particular, see ¶0022, Pursuant to [0012], [0015], [0055] of the disclosure, Xu teaches the implementation of an offset to the object by principle, precept and example, following wherein when as illustrated in Fig. 1, object 56 (a vehicle ahead of the host vehicle 22) has a driver side door opening and moving to fully extend the door, thus affecting the drivable area of the vehicle (host vehicle 22), the vehicle (host vehicle 22’s) system 20 (vehicle electrical control unit) establishes a safe spacing / buffer zone /distance threshold of a boundary of the modified drivable area… that the trajectory is consequently invalid; as it is not desirable for the vehicle (host vehicle 22) to clash / collide with the obvious open and extended door of object 56 (a vehicle ahead of the host vehicle 22)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lin with determining that the cost is above a threshold cost, as taught by Xu, to apply definitive limits to establishing offsets away from dynamic objects that may affect the vehicle’s trajectory, thereby enabling benefits, including but not limited to: facilitating increased precision, and more timely collision avoidance and mitigation maneuvers.

Claims 4 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 10558224 B1 to LIN et al. (herein after "Lin") in view of U.S. Patent Application Publication No. US 2019/0027034 A1 to XU et al. (herein after "Xu") as to claim 1 above, and further in view of U.S. Patent Application Publication No. US 2020/0050195 A1 to GROSS et al. (herein after "Gross").
As to Claim 4,
Modified Lin substantially discloses the method of claim 1.
However, Lin does not explicitly disclose wherein the object parameters further comprise 
one or more of an indication of a lane change or a merge by the object into a lane associated with the vehicle.
Gross, on the other hand, teaches wherein the object parameters further comprise one or more of an indication of a lane change or a merge by the object into a lane associated with the vehicle.  (See Figs. 1 – 2 ~ lane change detection system comprising region of interest module 200, an object trajectory module 202, and a lane change instruction module 204, and ¶0038 - ¶0041, wherein Gross teaches a lane change indicated and then performed by a lane change instruction module 204 upon the detection of object by the object recognition system 118, where pursuant to [0011] of the disclosure, the object represents a series of constraints and / or boundaries in particular, where a vehicle can safely traverse the regions of interest 300 - 400 along its journey from source lane 304 to the destination lane 302).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Lin wherein the object parameters further comprise one or more of an indication of a lane change by the object into a lane associated with the vehicle, as taught by Gross, to provide offsets away from dynamic objects that may affect the vehicle’s trajectory, thereby enabling benefits, including but not limited to: facilitating increased precision, and more timely collision avoidance and mitigation maneuvers.
As to Claim 13,
Modified Lin substantially discloses the vehicle of claim 8.
However, Lin does not explicitly disclose wherein the object parameter further comprises 
one or more of an indication of a lane change or a merge.
Gross, on the contrary, teaches wherein the object parameter further comprises one or more of an indication of a lane change or a merge.  (See Figs. 1 – 2 ~ lane change detection system comprising region of interest module 200, an object trajectory module 202, and a lane change instruction module 204, and ¶0038 - ¶0041, wherein Gross teaches a lane change indicated and then performed by a lane change instruction module 204 upon the detection of object by the object recognition system 118, where pursuant to [0011] of the disclosure, the object represents a series of constraints and / or boundaries in particular, where a vehicle can safely traverse the regions of interest 300 - 400 along its journey from source lane 304 to the destination lane 302).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Lin wherein the object parameters further comprise one or more of an indication of a lane change by the object into a lane associated with the vehicle, as taught by Gross, to provide offsets away from dynamic objects that may affect the vehicle’s trajectory, thereby enabling benefits, including but not limited to: facilitating increased precision, and more timely collision avoidance and mitigation maneuvers.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 10558224 B1 to LIN et al. (herein after "Lin") in view of U.S. Patent Application Publication No. US 2019/0027034 A1 to XU et al. (herein after "Xu") as to claim 8 above, and further in view of U.S. Patent Application Publication No. US 2018/0141544 A1 to XIAO et al. (herein after "Xiao").
As to Claim 12,
Modified Lin substantially discloses the vehicle of claim 8, wherein the operations further comprise: 
determining a predicted trajectory of the object.  (See Col. 10, Lines 67 through Col. 11, Lines 1 - 2, Lin teaches a tracking module 320 that uses a prediction algorithm to continuously predict the object's parameter of changing motion (dynamic position)).
However, Lin does not explicitly disclose wherein the operations further comprise: 
determining a probability associated with the predicted trajectory, wherein 
controlling the vehicle is further based at least in part on the probability associated with the predicted trajectory.
Xiao, on the other hand, teaches wherein the operations further comprise: determining a probability associated with the predicted trajectory (see ¶0146, Xiao teaches wherein based upon comparative analysis of the vehicle 100 / 1800 with an object's predicted trajectory colliding with one another, a collision occurrence probability is determined), wherein controlling the vehicle is further based at least in part on the probability associated with the predicted trajectory.  (See Fig. 14 ~ process method steps 1408 – 1420.  

    PNG
    media_image5.png
    814
    564
    media_image5.png
    Greyscale

See ¶0146, building upon wherein Xiao teaches a comparative analysis of the vehicle 100 / 1800 with an object's predicted trajectory colliding with one another, a collision occurrence probability is determined; Xiao teaches in process method steps 1416 - 1420 controlling the vehicle is further based on the collision occurrence probability and outputs a movement signal where the vehicle 100 / 1800 follows the trajectories outputted from the best path engine 1208 and / or vehicle hazard detection 1212).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Lin wherein the operations further comprise: determining a probability associated with the predicted trajectory , wherein controlling the vehicle is further based at least in part on the probability associated with the predicted trajectory, as taught by Xiao, to provide predictive analytics associated with the trajectories of dynamic objects that may affect the vehicle’s trajectory, thereby enabling benefits, including but not limited to: facilitating increased precision, and more timely collision avoidance and mitigation maneuvers.
Conclusion                                                                                                      
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure can be found in the PTO-892 for the application submitted herewith, and is also listed below as follows:     
US 20190258737 A1, WANG et al. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                         

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661